 September 29, 2020


VIA CM/ECF

The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 North King Street
Room 4209, Unit 26
Wilmington, DE 19801

         Re:       Vaxcel International Co., Ltd. v. Heathco LLC,
                   C.A. No. 20-224-LPS

Dear Chief Judge Stark:

        I write on behalf of Plaintiff, Vaxcel International Co., Ltd. (“Vaxcel”), to respectfully
seek leave to file the attached First Amended and Supplemental Complaint. (Ex. 1). HeathCo
LLC (“Heath”) does not oppose this motion.1

         Vaxcel seeks leave to file a First Amended and Supplemental Complaint to assert claims
for patent infringement of six additional patents: (1) United States Patent No. 9,326,362 (the “‘362
patent”), entitled “Two-Level LED Security Light with Motion Sensor,” which was duly and
legally issued on April 26, 2016; (2) United States Patent No. 10,763,691 (the “‘691 patent”),
entitled “Two-Level LED Security Light with Motion Sensor,” which was duly and legally issued
on September 1, 2020; (3) United States Patent No. 10,770,916 (the “‘916 patent”), entitled “Two-
Level LED Security Light with Motion Sensor,” which was duly and legally issued on September
8, 2020; (4) United States Patent No. 10,154,564 (the “‘564 patent”), entitled “App Based Free
Setting Method for Setting Operating Parameter of Security Light,” which was duly and legally
issued on December 11, 2018; (5) United States Patent No. 10,667,367 (the “‘367 patent”), entitled
“App Based Free Setting Method for Setting Operating Parameter of Security Light,” which was
duly and legally issued on May 26, 2020; and (6) United States Patent No. 9,560,719 (the “‘719
patent”), entitled “LED Security Light and LED Security Light Control Device Thereof,” which



         1
        Should the Court grant Vaxcel leave to amend and supplement its Complaint, counsel for
Vaxcel and Heath have agreed to promptly confer over appropriate extensions to the current
schedule to accommodate the amendment and supplementation, and to submit a proposed amended
scheduling order for the Court’s approval. Should there be any disputes over the proposed
deadlines, the countervailing proposals will be provided for the Court’s resolution.


RLF1 24071691v.1
The Honorable Leonard P. Stark
September 29, 2020
Page 2


was duly and legally issued on January 31, 2017. Plaintiff also seeks to add a set of Heath®Zenith
branded lighting products (“Group 5 Lights”) as infringing lighting products. See Ex. 1 at ¶ 49.

        Because litigating the ‘362, ‘691, ‘916, ‘564, ‘367 and ‘719 patent infringement claims
and the additional Group 5 lighting products will involve common questions of law and fact with
the ‘503, ‘947, ‘032, ‘902 and ‘292 patent infringement causes of action (see discussion, infra),
amending and supplementing the Complaint (D.I. 1) to add the ‘362, ‘691, ‘916, ‘564, ‘367 and
‘719 patent infringement claims and the additional Group 5 Lights is necessary to promote the fair
and efficient administration of the case and to avoid unnecessary duplicative efforts. The June 16,
2020 Scheduling Order (D.I. 14) provides for a September 29, 2020 deadline to file a motion to
amend or supplement the pleadings so Vaxcel’s request is timely.

                                             FACTS

        On February 14, 2020, Vaxcel filed a Complaint (D.I. 1) alleging infringement of the ‘503,
‘947, ‘032, ‘902 and ‘292 patents (the “Suit Patents”). The Suit Patents each concern generally an
LED light product having one or more of the following features: motion detection, light detection,
multiple brightness levels, and/or multiple color temperature levels. The ‘362, ‘691, ‘916, ‘564,
‘367 and ‘719 patents also concern generally an LED light product having one or more of the same
features.

        The ‘691, ‘916 and ‘367 patents were all issued after the Complaint (D.I. 1) in this case
was filed and the ‘691, and ‘916 patents were issued after the June 16, 2020 Scheduling Order
(D.I. 14) was entered. The ‘362, ‘902, ‘292, ‘691 and ‘916 patents all belong to the same family
of patents. The ‘947, ‘032, ‘362, ‘292, ‘564, ‘367, and ‘719 patents all involve at least one set of
commonly accused products.

         Vaxcel seeks leave to amend and supplement the Complaint (D.I. 1) to include new claims
for infringement of the ‘362, ‘691, ‘916, ‘564, ‘367 and ‘719 patents.

        Plaintiff also seeks leave to amend and supplement the Complaint (D.I. 1) to include
additional Group 5 Lights having common features with the Groups 1-4 Lights listed in the original
Complaint (D.I. 1).

                                          ARGUMENT

        The Court should exercise its broad discretion to amend the Complaint. The June 16, 2020
scheduling order (D. I. 14) allows a party seeking to amend its pleadings to bring a motion on or
before September 29, 2020 and Federal Rule of Civil Procedure 15(a)(2) emphasizes that “[t]he
court should freely give leave [to amend/supplement a pleading] when justice so requires.” “The
Third Circuit has adopted a liberal approach to the amendment of pleadings.” Micron Tech., Inc.
v. Rambus Inc., C.A. No. 00-792-JJF (D.I. 979) (D. Del. July 12, 2007) (citing Dole v. Arco Chem.
Co., 921 F.2d 484, 486-87 (3d Cir. 1990)). “Where the non-moving party will not suffer
substantial or undue prejudice, denial of leave to amend must be based on bad faith or dilatory
motives, truly undue or unexplained delay, repeated failures to cure the deficiency by amendments


RLF1 24071691v.1
The Honorable Leonard P. Stark
September 29, 2020
Page 3


previously allowed, or futility of amendment.” Accenture Global Servs. GMBH v. Guidewire
Software Inc., 631 F. Supp. 2d 504, 509 (D. Del. 2009) (quoting USX Corp. v. Barnhart, 395 F.3d
161, 166 (3d Cir. 2004)) (internal quotation marks omitted). None of those circumstances exist in
this case.

         Here, justice warrants an amendment and supplementation to the Complaint (D.I. 1). The
‘691, ‘916 and ‘367 patents were all issued after the Complaint (D.I. 1) in this case was filed and
the ‘691 and ‘916 patents were issued after the June 16, 2020 Scheduling Order (D.I. 14) was
entered. The ‘362, ‘902, ‘292, ‘691 and ‘916 patents all belong to the same family of patents. The
‘947, ‘032, ‘362, ‘292, ‘564, ‘367, and ‘719 patents all involve at least one set of commonly
accused products, including the additional Group 5 Lights or a subset of the Group 5 Lights.
Litigation of the common patents and accused products, including the additional Group 5 Lights,
would serve judicial and party economy and provide a streamlined approach to litigation of the
patents.

         Further, Plaintiff has acted diligently in its efforts to seek Court approval to amend and
supplement the Complaint (D.I. 1). On August 7, 2020, during the Court ordered ADR
teleconference, prior to the issuance of the ‘691 and ‘916 patents, counsel for Vaxcel informed the
Court and opposing counsel that it intended to amend the Complaint to include additional patents
and additional lighting products. On September 23, 2020, Vaxcel requested that the parties meet
and confer pursuant to L.R. 7.1.1 to discuss Vaxcel’s proposed modification to the Complaint (D.I.
1) to include the ‘362, ‘691, ‘916, ‘564, ‘367 and ‘719 patent infringement claims. On September
24, 2020, Vaxcel’s counsel provided Heath’s counsel with copies of these additional patents. The
parties met and conferred on September 25, 2020, at which time Heath indicated it would not
oppose this Motion. Vaxcel has filed within the deadline set forth in the Scheduling Order.

        Because the case is still early in the discovery phase, it would serve judicial economy and
avoid duplication of efforts to amend and supplement the Complaint (D.I. 1) to include the ‘362,
‘691, ‘916, ‘564, ‘367 and ‘719 patents.

                                        CONCLUSION

        In light of the above, Vaxcel respectfully requests that the Court enter Vaxcel’s proposed
First Amended and Supplemental Complaint which is attached as Exhibit 1. Pursuant to Local
Rule 15.1, a copy of a redline form of the First Amended and Supplemental Complaint is attached
hereto as Exhibit 2.

                                                     Respectfully,

                                                     /s/ Katharine L. Mowery

                                                     Katharine L. Mowery (#5629)

cc:      Counsel of Record (via CM/ECF & email)


RLF1 24071691v.1
